Citation Nr: 0602853	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  02-13 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a low 
back injury (claimed as herniated disk at L5).

2.  Entitlement to service connection for a stomach disorder 
(claimed as an ulcer), to include as due to exposure to 
herbicides.

3.  Entitlement to service connection for a dental disorder, 
to include as due to exposure to herbicides.

4.  Entitlement to service connection for an eye disorder, to 
include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
April 1971.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2001 rating decision 
issued in September 2001 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  In 
October 2003, the veteran testified at a hearing on appeal 
before the undersigned Veterans Law Judge at the RO (Travel 
Board hearing); a copy of the hearing transcript is 
associated with claims file.

In March 2004, the case was remanded for additional 
development.  It is now before the Board for further 
appellate consideration.

The Board observes that, it is unclear whether the veteran is 
seeking service connection for a dental disorder(s) for the 
purpose of obtaining VA outpatient dental treatment.  See 
38 C.F.R. § 3.381(2005); see also 64 Fed. Reg. 30,392 
(June 8, 1999).  Under the holding in Mays v. Brown, 5 Vet. 
App. 302, 306 (1993), a claim for service connection is also 
considered a claim for VA outpatient dental treatment.  The 
latter type of claim must be referred to the VA Medical 
Center (VAMC) for adjudication.  Under the regulations, 
treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be service 
connected solely for the purpose of determining entitlement 
to dental examination or outpatient dental treatment and 
rating action should consider each defective or missing tooth 
and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in the line of duty during active service.  See 
38 U.S.C.A. § 1712 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.381.  There is no presumption of soundness for dental 
conditions.  In order to meet the conditions to be eligible 
under Class II for VA outpatient dental treatment, 
ordinarily, the veteran's application for treatment must be 
made within 90 days after discharge or release from service 
and a VA dental examination must be completed within 6 months 
after discharge or release from service, unless delayed 
through no fault of the veteran.  38 C.F.R. 
§§ 17.161(b)(1)(i), 17.162 (2005).  The veteran's dental 
claim was received in February 2001.  Even so, there is 
nothing in the record indicating whether the veteran was 
given written notice of eligibility for VA outpatient dental 
treatment at the time of his release from service.  If he was 
not provided such notice, the time limit is not considered to 
have begun, in other words, it is equitably tolled.  
38 U.S.C.A. § 1712(b)(2); see Mays, 5 Vet. App. at 306-07.  
Therefore, the issue of eligibility for VA outpatient 
treatment should be referred to the appropriate VA Medical 
Center, to include contacting the National Personnel Records 
Center (NPRC) to obtain service personnel records and any 
missing service medical records to locate any notice of 
dental benefits that the service department was supposed to 
give the veteran.
 

FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the issues addressed in this decision.

2.  Competent medical evidence does not show that the 
veteran's current low back disorder is causally related to 
active military service, to include exposure to herbicides, 
or that it was manifested within one year of service.

3.  Competent medical evidence does not show a current 
stomach disorder, which is causally related to military 
service, to include exposure to herbicides, or that it was 
manifested within one year of service.

4.  The veteran's dental disorders, caries and periodontal 
disease, are not diseases or injuries under the meaning of 
applicable law and regulations for VA compensation purposes.

5.  The veteran's anisometropic amblyopia (refractive error) 
in both eyes is not a disability for VA compensation 
purposes.


CONCLUSIONS OF LAW

1.  Claimed residuals of a low back injury were not incurred 
in, nor aggravated by military service, and may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1116, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2005).

2.  Claimed stomach disorder was not incurred in, nor 
aggravated by military service, and may not be presumed to 
have been incurred therein.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1116, 1137, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 
(2005).

3.  Claimed dental disorders for purposes of payment of 
disability compensation are precluded by law.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107, 7104(c) (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.381, 4.150 (2005).

4.  Anisometropic amblyopia (refractive error) is not a 
disability for VA compensation purposes, and a claimed 
acquired eye disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005)) was enacted and became 
effective.  This law describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  VA also 
revised the regulations effective November 9, 2000.  See 66 
Fed. Reg. at 45,620-32 (Aug. 29, 2001); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Initially, with regard to the veteran's service-connection 
claims for dental and eye disorders, the Board notes that the 
VA General Counsel has held that the notice and duty to 
assist provisions of the VCAA are not applicable to a claim, 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  See 
VAOPGCPREC 5-2004.  Even so, after examining the record, the 
Board is satisfied that all relevant facts have been properly 
developed, to the extent possible, and no further notice or 
assistance to the veteran is required to comply with the VCAA 
with regard to his service-connection claims.  The veteran 
was afforded the opportunity to provide lay or medical 
evidence, which might support his claim.  In October 2003, he 
testified at a Travel Board hearing and indicated that he was 
not receiving Social Security disability benefits.  In 
compliance with the Board's March 2004 remand and the VCAA, 
in letters dated in March 2001, September 2003, and March 
2004, VA informed the appellant of the provisions of the VCAA 
and the information that the appellant needed to provide in 
support of his claims, asked the appellant to furnish the 
names and addresses of health care providers who had treated 
him and to sign authorizations for release of such 
information.  In these letters, VA also informed him that it 
was his responsibility to make sure that VA received all 
requested records that are not in the possession of a Federal 
department or agency.  The veteran did not respond to either 
the September 2003 or March 2004 letters.  The Board observes 
that the duty to assist is not a one-way street.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  

In an August 2001 response, the Memorial Hermann Healthcare 
System informed VA that the veteran had been treated at the 
Memorial Hermann - the Woodlands but that they had no records 
for him.  The record, however, includes treatment records, 
dated in September 2000, from this private facility.  
Similarly, in March and April 2004 responses, the Minneapolis 
VA Medical Center (VAMC) reported that the veteran's medical 
records were sent to the Federal Records Center (FRC) in 
Chicago, and that both the VAMC and the Chicago FRC had 
nothing for the veteran.  During his testimony, the veteran 
indicated that he could not remember the name of the private 
clinic where he was treated for his claimed stomach disorder.  
Where records are unavailable, "VA has no duty to seek to 
obtain that which does not exist."  Counts v. Brown, 6 Vet. 
App. 473, 477 (1994).  In November and December 2004 and 
January 2005, the veteran was afforded VA examinations and, 
in December 2004, an addendum nexus opinion was provided.  
Available service, non-VA and VA medical records, VA 
examination reports, a hearing transcript, and various lay 
statements have been associated with the claims file.  The 
claim has been readjudicated twice, in an August 2002 
statement of the case (SOC) and an August 2005 supplemental 
statement of the case (SSOC).  Collectively, in three VCAA 
and various duty to assist letters, a rating decision, a 
Board remand, an SOC, and an SSOC, and their cover letters, 
VA notified the veteran of what information it had received 
and what information he needed to establish entitlement to 
service connection.  Given the foregoing, the Board finds 
that VA has substantially complied with the Board's March 
2004 remand instructions.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).  

Initially, VA satisfied its duty to notify by means of an 
initial March 2001 letter from the AOJ to the appellant that 
was issued prior to the initial AOJ decision.  That letter 
informed the appellant of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  The appellant was also informed that 
is was his responsibility to ensure that pertinent records 
are received by VA.  Here, the Board finds that any defect 
with respect to the timing of the VCAA notice requirement was 
harmless error.  Although it is unclear from the record 
whether the appellant was explicitly asked to provide "any 
evidence in [his] possession that pertains" to his claim.  
See 38 C.F.R. § 3.159(b)(1).  Nevertheless, as a practical 
matter the Board finds that he has been notified of the need 
to provide such evidence prior to the appeal's return to the 
Board, the appellant has not been prejudiced thereby.  As 
noted above, the content of the notice provided to the 
appellant fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Not only has the appellant been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured any error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For the above reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide the appeal.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2005) 
(harmless error).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2005).  Where a 
veteran who served for ninety days or more during a period of 
war (or during peacetime service after December 31, 1946) 
develops certain chronic diseases, such as peptic ulcer 
disease or arthritis, to a degree of 10 percent or more 
within one year from separation from service, such diseases 
may be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309 (2005).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Further, if a condition noted during service is not shown to 
be chronic, then generally, a showing of continuity of 
symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b).  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2005).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  The Court 
has also held that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. §§ 3.307(a)(6), 3.313 (2005).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2005) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(2005) are also satisfied: Chloracne or other acneform 
disease consistent with chloracne; Type 2 Diabetes; Hodgkin's 
disease; chronic lymphocytic leukemia, multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx or trachea); and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e) 
(2005); see also 69 Fed. Reg. 31,882 (June 8, 2004); 68 Fed. 
Reg. 59,540-42 (Oct. 6, 2003).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 68 Fed. Reg. 27,630-41 (May 20, 
2003).  Specifically, the Secretary has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for gastrointestinal and digestive 
disease including liver toxicity.  See id at 27,632.

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the Federal 
Circuit has determined that a claimant is not precluded from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

The veteran served on active duty for nearly two years; which 
included duty in the Republic of Vietnam from April 23, 1970 
to April 25, 1971.  He was a radio operator.  However, in 
this case, the veteran has not presented competent medical 
evidence that he has been diagnosed with a disease or 
disorder associated with exposure to herbicides.  Even so the 
veteran claims that he has stomach, dental and eye disorders 
due to his exposure to herbicides in service.  Since there is 
no record of complaints of, or treatment for, or 
symptomatology consistent with any of the presumptive 
diseases due to exposure to herbicides during or after his 
active service, service connection for these claimed 
disorders due to exposure to herbicides must be denied.  

Low Back Disorder

Service medical records reflect that on the medical history 
portion of the veteran's September 1969 induction examination 
report, he indicated that he previously had had back trouble.  
In October 1969, he complained that he hurt his back on the 
rifle range during basic training.  On examination, the 
veteran had localized low back pain without radiation, full 
range of motion of the back and full strength in his legs.  
No other complaints or treatment for a back disorder were 
shown in service.  Clinical findings for the spine and the 
musculoskeletal system were noted to be normal on both the 
veteran's induction and separation examination reports.

The veteran testified that, in September or October of 1970, 
he tripped over a guide wire in Vietnam and injured his back; 
that he was seen by a medic, who told him that bedrest would 
make it better, and was on his back for 10 days; that he did 
not seek further treatment for his back during service after 
his initial injury; that there were no other injuries to his 
back while he was in service other than that one time; and 
that he had ongoing pain until he was discharged, but he did 
not remember reporting his back injury at the time of 
separation.  He added that, after his discharge, he continued 
to have problems with his back and saw different 
chiropractors for years; that he had no other injuries 
between discharge until he was involved in a motor vehicle 
accident (MVA) in 1979, and at that time X-rays and 
myelography showed a prior injury (herniated disc) that had 
been reinjured; that, in 1984, he reinjured his back in a 
motorcycle accident.  The veteran could not recall whether 
any doctor had associated his herniated disc with his claimed 
in-service injury.  He stated that he had back surgery and 
was hospitalized in April 1979 for about four months 
following his MVA and that he received medication and muscle 
relaxants from VA for his back.  

Private medical records from 1979, reveal that the veteran 
was hospitalized, in May 1979, with severe low back pain and 
right lower extremity radiation following injuries sustained 
in a MVA on April 17, 1979; at that time, a myelography 
failed to reveal a definite defect; and that the veteran 
later had epidural steroid injections with transient relief.  
In September 1979, because the veteran had become worse, he 
was given an epidural venography, which showed a herniated 
L5-S1 disc.  In October 1979, the veteran's herniated 
intervertebral disc at L5 was excised and his spine was fused 
from L5 to the sacrum with right iliac bone grafts.  

September 2000 treatment records from the Memorial Hospital - 
the Woodlands reveal that the veteran had a MVA in March 2000 
and had had some back pain since, which was getting 
progressively worse.  X-rays showed degenerative changes in 
the lower lumbar spine, especially at L4-L5 and L5-S1, with 
partial sacralization of L5 to the sacrum at least on the 
right side.

An August 2000 VA treatment record reflects an old well-
healed surgical scar on the low back but other VA treatment 
records reveal treatment for shoulder and right knee 
problems, not low back problems until 2004.  A June 2000 VA 
mental health note reflects that the veteran reported an MVA 
with leg injury in 1996.

At a November 2004 VA examination, the veteran reported that 
his main occupation had been as a construction worker for 20 
years, which he quit in 1994 because of leg and back 
problems.  He stated that he hurt his back in service in a 
fall and that he reported the injury to a medic.  In 1978, 
the veteran had an on-the-job injury when a heavy cable from 
a spool ran over him, sustaining a herniated nucleus 
pulposus, for which he had surgery on, in 1978, and then 
again in 1983.  He maintained that the doctor had told him 
that the on-the-job injury was a recurrence of the original 
injury (claimed in-service injury).  The examiner explained 
that it was unlikely that an on-the-job injury, in 1978, 
would be related to the claimed in-service injury, for which 
he did not have any follow-up.  The examiner indicated that 
he felt that the veteran's history was of limited quality and 
that, since the claims file was unavailable, he could not 
comment on the original injury in service, but it was 
unlikely that the veteran's on-the-job injury years later 
would be related to a fall in service.  In a December 2004 
addendum, after a review of the veteran's claims file, the 
November 2004 examiner did not find sufficient evidence of a 
link between the veteran's complaint and his military 
service.

At a December 2004 VA spine examination, the veteran reported 
that he had been unemployed for 10 years because of right 
knee and lower back problems; that he was on muscle relaxants 
and pain pills; and that he used a cane and had a brace on 
the right knee.  The veteran reiterated his history that he 
had been in a hot landing zone, tripped over a guide wire, 
that was holding up an antenna array in 1970, and fell over 
backward into a bunker in Vietnam, landing on his back.  He 
saw a medic at that time and said that no treatment was 
rendered, even though he continued to have back pain 
thereafter.  In 1978, the veteran reported that he was 
involved in a MVA and ruptured a disc at L5-S1 and had a 
diskectomy and fusion.  In 1983, while working for the power 
company, he was run over by a large spool of wire, which 
broke his spinal fusion and he had to have another surgery at 
that time.  He complained of constant low back pain and 
occasional weakness in both legs and burning pain down into 
the right foot.  On examination, the veteran showed 
negligible range of motion of the lumbar spine.  X-rays of 
the lumbar spine revealed a degenerative disc segment at L5-
S1 with a fusion, with lesser degenerative changes noted more 
proximately.  The impression was degenerative disc disease of 
the lumbar spine, status post herniated disc with laminectomy 
and fusion times two, L5-S1.  The examiner noted, after 
reviewing the claims file, that there was no documentation 
regarding significant lumbar spine injury that warranted 
service connection.  In the absence of any significant 
follow-up between the claimed in-service injury in 1970, and 
his subsequent MVA in 1978 requiring surgery, the examiner 
assumed that the claimed in-service injury was a self-
limiting soft tissue injury, not one that resulted in 
significant structural damage to the spine within reasonable 
medical probability.  

There are no medical opinions showing a nexus between the 
veteran's current low back disorder and service, to include a 
claimed in-service injury.  Here, VA has repeatedly asked the 
veteran to provide supporting clinical data to support his 
allegation that a claimed in-service injury led to his 
current low back disorder, but to no avail.  In essence, 
there is no evidence of treatment in service for back pain 
after October 1969, or of arthritis within one year of 
service discharge as he was not diagnosed with it until many 
years after.  Although there is credible evidence showing 
that the veteran served in Vietnam and was a Vietnam era 
veteran, there is no competent medical evidence linking the 
veteran's low back disorder to his period of service (to 
include on a presumptive basis) or otherwise relating the 
veteran's low back disorder to his period of service.  This 
is particularly so here, where it appears that the veteran 
had several MVA, motorcycle, or on-the-job accidents between 
1978 and 1996, for which he has not signed authorizations for 
release of information, and the fact, based on the non-VA and 
VA treatment records that he did not seek treatment for his 
lower back disorder at VA until 2004.  Before 2004, his 
treatment was for shoulder and right knee pain resulting from 
a motorcycle accident in 1996.  Finally, the Board notes 
that, on his February 2001 VA Form 
21-526, on the portion related to his claim for a nonservice-
connected pension, the veteran indicated that his claim was 
due to back problems and right knee and leg problems, which 
began in September 1996.

The Board is cognizant of the veteran's and his 
representative argument, that the veteran's reported history 
of an in-service injury should be considered as credible 
under 38 U.S.C.A. § 1154(b).  Even so, VA doctors have 
indicated that it was unlikely that an on-the-job injury in 
1978 would be related to the claimed in-service injury, for 
which he did not have any follow-up.  They, as laypersons, 
with no apparent medical expertise or training, are not 
competent to comment on the presence, or etiology, of a 
medical disorder.  Rather, medical evidence is needed to that 
effect.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  
Thus, their statements do not establish the required evidence 
needed, that is, a nexus between the veteran's claimed in-
service injury and his current low back disorder.  
Accordingly, for the reasons stated above, the Board finds 
that entitlement to service connection for a low back 
disorder is not warranted, and there is no doubt to be 
resolved.  

Stomach Disorder

Service medical records show no treatment for a stomach 
disorder, although the veteran was treated for parasites 
(initially claimed as stomach cramps), in October 1970.  
Clinical findings for the abdomen and viscera were noted to 
be normal on both the veteran's induction and separation 
examination reports.

During his hearing, the veteran testified that that he was 
sure he had ulcers during service because he could not eat 
spicy food; however, he could not recall for sure.  He stated 
that he was not diagnosed with ulcers by VA; that two months 
after his discharge, he saw a private doctor who told him 
that he had peptic ulcer disease, but he does not remember 
the clinic's or doctor's name and so could not get records; 
that he began treatment at the Minneapolis VAMC for an ulcer, 
in 1971.  The veteran indicated that, following discharge, he 
had symptoms of bleeding through the rectum and sharp stomach 
pain.  

At a November 2004 VA examination, the veteran reported that 
he was never treated for any digestive problems in service.  
By description of the procedure, it appeared that the veteran 
may have had an upper gastrointestinal (UGI) series performed 
by a private doctor between 1972 and 1997.  The veteran 
claimed that the private doctor told him, in 1997, that he 
still had an ulcer and he was prescribed Tagamet, and that he 
receives medication from VA.  The veteran reported that, when 
he gets upset or stressed, he gets cramping of the stomach 
and that he also has occasional bright red rectal bleeding.  
On examination, the veteran's abdomen was soft and benign 
with no organomegaly or remarkable tenderness noted.  He had 
no hernia.  The diagnosis was peptic ulcer by history, no 
relationship to Agent Orange; however, the examiner noted 
that he did not have a claims file to review and that he felt 
that the veteran's history was of limited quality.  In a 
December 2004 addendum, after a review of the veteran's 
claims file, the November 2004 examiner did not find 
sufficient evidence of a link between the veteran's complaint 
and his military service.

At a January 2005 VA digestive conditions examination, the 
veteran reported his previous history and denied any stomach 
surgery, hospital admission with gastrointestinal bleed, or 
weight loss since he came back from Vietnam.  The veteran 
maintained that he was diagnosed with an ulcer in Minneapolis 
by a UGI series and that he had has no further evaluations 
since then.  He indicated that he could not eat anything 
spicy or greasy because it causes his stomach to cramp.  The 
veteran stated that he took milk, which calms him down.  He 
takes Zantac for a week when he gets upset.  On examination, 
no organomegaly was noted.  The initial diagnosis was rule 
out peptic ulcer disease per the veteran's history; however, 
symptoms suggest irritable bowel syndrome.  Based on the 
veteran's self-reported history, the examiner opined that the 
veteran was diagnosed with peptic ulcer disease by an UGI 
series in 1972, one year after he left service.  The examiner 
added that there is no literature to support any direct or 
indirect relationship between Agent Orange and ulcer disease, 
thus his past ulcer was not caused by or was the result of 
exposure to Agent Orange.  In a February 2005 addendum, the 
examiner noted that there was no active ulcer disease, even 
though a recent UGI series showed a deformed duodenal bulb, 
most consistent with previous peptic ulcer disease.

The January 2005 VA examiner initially opined that the 
veteran had peptic ulcer disease by history.  Mere 
acquiescence with the appellant's contentions does not 
constitute competent medical evidence of diagnosis or 
causality.  LeShore v. Brown, 8 Vet. App. 406 (1996).  A bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  A medical 
opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required degree 
of medical certainty for medical nexus evidence.  Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  Finally, a medical 
opinion based on an inaccurate factual premise is not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
Upon further testing, the examiner noted, in February 2005, 
that the veteran did not have an active ulcer disease, even 
though a recent UGI series showed a deformed duodenal bulb, 
most consistent with previous peptic ulcer disease.  

The only other evidence the veteran has submitted that 
supports his service-connection claims is his own testimony 
and statements and those of his representative.  Their 
statements as to their belief that he has ulcer disease 
related to his service, which was exhibited within one year 
of service discharge, are not competent evidence with regard 
to the nexus issue.  See Heuer v. Brown, 7 Vet. App. 379, 384 
(1995).  In the absence of clinical findings of active ulcer 
disease, both within one year of service and currently, the 
post-service medical evidence fails to show medical evidence 
of peptic ulcer disease related to service on both a direct 
and presumptive basis, therefore, his claim must be denied.  
Brammer, 3 Vet. App. at 225.

Dental Disorders

The Board notes that VA regulations regarding dental 
disorders were revised, effective June 8, 1999.  See 64 Fed. 
Reg. 30,392 (June 8, 1999).  Dental disabilities which may be 
awarded compensable disability ratings are now set forth 
under 38 C.F.R. 4.150 (2005).  These disabilities include 
chronic osteomyelitis or osteoradionecrosis of the maxilla or 
mandible, loss of the mandible, nonunion or malunion of the 
mandible, limited temporomandibular motion, loss of the 
ramus, loss of the condyloid or coronoid processes, loss of 
the hard palate, loss of teeth due to the loss of substance 
of the body of the maxilla or mandible and where the lost 
masticatory surface cannot be restored by suitable 
prosthesis, when the bone loss is a result of trauma or 
disease but not the result of periodontal disease.  38 C.F.R. 
4.150, Diagnostic Codes 9900-9916 (2005).  Treatable carious 
teeth, replacement missing teeth, dental or alveolar 
abscesses, and periodontal disease will be considered service 
connected solely for the purpose of establishing eligibility 
for outpatient dental treatment.  38 C.F.R. § 3.381(a) 
(2005).

In view of the foregoing, the Board will deny entitlement to 
service connection for a dental disorder for purposes of 
payment of disability compensation.  Service medical records 
reveal that, at induction in September 1969, the veteran was 
missing teeth nos. 1, 16, 17, and 32 and had restorations 
(fillings), calculus, or cavities in teeth nos. 3, 8, 9, 10, 
12, 14, 15, 19, and 30.  The presence of gingivitis and 
moderate calculus also was noted around teeth nos. 2, 5, 6, 
13, 15, 18, 19, and 31.  He also was seen in the dental 
clinic, in November 1969.  In July 1970, tooth no. 31 was 
extracted without further complications.  The veteran's April 
1971 separation examination report noted that the veteran was 
in Class II for dental treatment purposes.  

At a November 2004 VA dental examination and during his 
hearing testimony, the veteran reported that he was exposed 
to Agent Orange while serving in Vietnam; that, although he 
did not have problems with his teeth while in service, his 
teeth began to deteriorate about ten years after his 
discharge and began to bleed off at the gum; and that he had 
no dental care while in the Army prior to his discharge.  
During his testimony, the veteran indicated that his teeth 
really started breaking off bad in the last six or seven 
years and that basically his teeth were okay during the 1970s 
and 1980s and he believed this was due to his exposure to 
herbicides, even though no doctor had ever made that 
association.  At a November 2004 VA dental examination, the 
veteran reported that his teeth began to deteriorate about 10 
years after his discharge from service.  On examination, he 
had gross decay to all of his teeth, most of the decayed and 
broken down teeth are fractured off to the gingiva, and 
severe periodontal disease in the remaining teeth with 
chronic gingivitis.  This was confirmed by a Panorex X-ray.  
The VA dentist noted that the veteran's severe generalized 
dental caries and periodontal disease were not treatable nor 
restorable.  He added that there was not any literature 
support for any direct or indirect relationship of the 
veteran's severe dental disease and exposure to Agent Orange.  
The veteran does not allege that he sustained trauma to his 
teeth or mouth during service, therefore, the dental 
conditions such as what the veteran has (carious teeth and 
periodontal disease) are service connectable only for 
treatment purposes, not for compensation purposes.  The Board 
is bound by the regulations of the Department.  38 U.S.C.A. 
§ 7104(c) (West 2002).  Where the law and not the evidence is 
dispositive of the issue before the Board, as in this case, 
the claim must fail due to the absence of legal merit or the 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Accordingly, the veteran's appeal 
as to this issue is denied.

Eye Disorder

In connection with an eye disorder claim, in the absence of 
superimposed disease or injury, service connection may not be 
allowed for refractive error of the eyes, including 
hyperopia, presbyopia, astigmatism, and anisometropic 
amblyopia, even if visual acuity decreased in service, as 
this is not a disease or injury within the meaning of 
applicable legislation relating to service connection.  38 
C.F.R. §§ 3.303(c), 4.9 (2005); VA Manual M21-1, Part VI, 
Subchapter II, para. 11.07.

As the veteran does not contend that he sustained an eye 
injury while in service, the Board concludes that the clear 
preponderance of the evidence is against entitlement to 
service connection for an eye disability.

In this case, there is no history of an eye disease or 
injury.  There are no service records pertaining to an eye 
disorder, except to reflect that the veteran had refractive 
error and wore glasses.  Thus, there is no evidence revealing 
a chronic eye disorder in service or an eye disorder such 
that continuity of symptomatology may be shown after service 
for purposes of establishing service connection on a direct 
basis.  On the veteran's September 1969 induction examination 
report, the examiner noted that the veteran had defective 
vision (refractive error) in both eyes that was not 
considered disabling and the veteran reported that he wore 
glasses or contact lens in the medical history portion of 
that report.  On his April 1971 separation examination 
report, the examiner noted refractive error in the right eye, 
not disabling.  During his testimony, the veteran indicated 
that he has prescription glasses to read, that he believed 
his vision has worsened due to his exposure to herbicides, 
even though no doctor had ever made that association.  At a 
January 2005 VA eye examination, the veteran reported a 
history of lazy eye since childhood with no glasses until he 
was an adult.  The assessment included right eye amblyopia 
longstanding since childhood by patient's history with no 
correction in either eye until adulthood.  The examiner added 
that the veteran has anisometropic amblyopia, right eye 
greater than left.  Best corrected vision in the right eye is 
20/40 and in the left eye is 20/25.   

With regard to the current diagnoses of refractive errors 
(anisometropic amblyopia), the law concerning service 
connection for a congenital or developmental defect is 
dispositive.  Refractive errors are defects of the form or 
structure of the eye of congenital or developmental origin 
for which service connection may not be granted.  Sabonis, 6 
Vet. App. at 430.

In sum, although there is credible evidence showing that the 
veteran served in Vietnam and was a Vietnam era veteran, 
there is no competent medical evidence linking the veteran's 
low back or claimed stomach disorder to his period of service 
(to include on a presumptive basis due to exposure to 
herbicides) or otherwise relating the veteran's low back 
disorder or a claimed stomach disorder to his period of 
service.  This is particularly so here, where 
gastrointestinal and digestive disease including liver 
toxicity has specifically been rejected as being due to 
exposure to herbicides.  See 68 Fed. Reg. 27,630-41 (May 20, 
2003).

The only remaining evidence the appellant has submitted that 
supports his claims are his own statements and testimony, 
along with others made by his representative.  They, as 
laypersons, with no apparent medical expertise or training, 
are not competent to comment on the presence, or etiology, of 
a medical disorder.  Thus, their statements do not establish 
the required evidence needed.  See Espiritu, 2 Vet. App. at 
494-95.

As the preponderance of the evidence is against the veteran's 
service-connection claims, the benefit-of-the-doubt doctrine 
does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App 49, 55-56 (1990).




ORDER

Service connection for residuals of a low back injury is 
denied.

Service connection for a stomach disorder (claimed as an 
ulcer), to include as due to exposure to herbicides, is 
denied.

Service connection for a dental disorder, to include as due 
to exposure to herbicides, is denied.

Service connection for an eye disorder, to include as due to 
exposure to herbicides, is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


